DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendments filed on September 9, 2021.
Claims 1-20 are pending.
Claims 1, 4, 6, 13, 14 and 18 have been amended.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “determining, from the plurality of verification tasks, one or more first verification tasks performed by the one or more verification tools of the first virtual resource and one or more second verification tasks performed by the one or more verification tools of the second virtual resource; causing the first virtual resource to perform, for the source code, the one or more first verification tasks, and the second virtual resource to perform, for the source code, the one or more second verification tasks using the corresponding one or more verification tools; and receiving one or both of first output of the first virtual resource and second output of the second virtual resource, the first and second outputs associated with the verification of the source code; wherein receiving one or both of the first output and the second output comprises: receiving the first output before receiving the second output; and responsive to receiving the first output, causing the second virtual resource 
The cited prior arts taken alone or in combination fail to disclose “determining a first configuration of a set of verification tools to use for verification of the first source code based on a first verification specification included in the first request, wherein the first configuration comprises first settings for a first verification tool of the set of verification tools and second settings for the first verification tool different from the first settings; causing a first plurality of virtual resources comprising the set of verification tools to perform verification of the first source code using the first configuration, wherein causing the first plurality of virtual resources to perform the verification of the first source code comprises: configuring a first virtual resource of the first plurality of virtual resources to use the first settings for the first verification tool; configuring a second virtual resource of the first plurality of virtual resources to use the second settings for the first verification tool; and causing the first virtual resource and the second virtual resource to perform one or more verification tasks in parallel using the first verification tool" as recited in the independent claim 6.
The cited prior arts taken alone or in combination fail to disclose “automatically determine, via the verification service, a plurality of verification tasks to perform for the verification of the new version of the source code from the verification specification associated with the source code; automatically perform, via the verification service, the plurality of verification tasks for the new version of the source code using the one or more verification tools; and determine, via the verification service, whether the new version of the source code is verified; wherein automatically performing the plurality of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708.  The examiner can normally be reached on Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        September 14, 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191